Citation Nr: 1455919	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, diagnosed as bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to January 1968.

This case comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2013, the Veteran testified during a Board hearing via videoconference.

During the September 2013 personal hearing, the Veteran alleged that there was error in an earlier decision that denied ratings in excess of 10 percent each for neuropathy and muscle weakness, right and left axillae.  He did not identify the decision or decisions that he disagreed with or the specific allegation of clear and unmistakable error (CUE).  A review of the record shows that there was a Board decision in July 1988 that address the rating issue as well as RO decisions from April 1993, May 1996, and November 2008.  With the current lack of specificity, no real action can be taken.  The Veteran is thereby advised to identify the decision or decisions that he alleges CUE and the basis of that CUE.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In an October 1968 rating decision, he was service-connected for acne vulgaris with multiple scars, furuncles, and recurring tracts, right and left axillae.  

In October 1973 and July 1974, the Veteran underwent left and right surgical removal of the axillary lymph nodes, respectively.  He later developed neuropathy and muscle weakness of both upper extremities.  Based on an April 1975 VA examination, in a June 1975 rating decision, he was granted service connection for neuropathy and muscle weakness, right and left axillae.  During that examination, the Veteran complained of numbness from the biceps to the hands, decreased arm strength, and loss of hand muscle control.  The examiner noted that grip strength was initially good but decreased after two minutes and there was severe hypalgesia and hypesthesia in the distribution of the brachial plexus, lateral cord, posterior cord, and medial cord affecting the musculocutaneous nerve on both sides.  The examiner opined that the Veteran's musculocutaneous nerve neuropathies of the distribution of the brachial plexus and axillary nerve were secondary to his surgeries.

Almost 20 years later, a February 1993 VA peripheral nerves examination found mild hypoesthesia of the ulnar and axilla areas of both upper extremities, slightly decreased sensation of both upper extremities, and minimal muscle weakness primarily involving the biceps and triceps.  The examiner provided diagnoses of bilateral ulnar neuropathy of the upper extremity and axilla, and minimal muscle weakness of both upper extremities.

Then, an August 2008 VA peripheral nerves examination found no evidence of neuropathy or muscle weakness. The examiner opined that such symptoms would be highly unlikely following procedures in the axillary region.

In August 2009, the Veteran underwent nerve conduction studies at the El Paso VA Community Based Outpatient Clinic.  Bilateral carpal tunnel syndrome was diagnosed, which was not suggestive of a defect in the axillary areas.

In the February 2011 rating decision on appeal, the RO denied the Veteran's claim for service connection for peripheral neuropathy of the upper extremities, finding that his peripheral neuropathy was not secondary to his service-connected acne vulgaris, to include his axillary surgeries.  The denial was based primarily on the August 2009 nerve conduction studies indicating that the Veteran's symptoms are due to bilateral carpal tunnel syndrome rather than the axillary surgeries for his service-connected acne vulgaris.  That finding remains unclear.  

Specifically, the record indicates that the Veteran's carpal tunnel syndrome may be related to his axillary surgeries.  The April 1975 examiner noted that the Veteran's peripheral neuropathy involved the brachial plexus, which branches out to the median nerve.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1483 (31st ed. 2007).  The median nerve is involved in carpal tunnel syndrome.  Id. at 1850.  The record also shows that his acne vulgaris has been treated with Ciprofloxacin, which the Board observes has been associated with peripheral neuropathy.  This raises the possibility that the Veteran's current neurological dysfunction (carpal tunnel syndrome) may be related to medication to treat his acne vulgaris.

Given the above, the AOJ should obtain a VA medical opinion on whether the Veteran's bilateral carpal tunnel syndrome is related to the treatment of his acne vulgaris, to include the axillary surgeries and use of Ciprofloxacin.  To obtain a better picture of the nature and etiology of the Veteran's peripheral neuropathy and aid in the rendering of the requested opinion, the AOJ should schedule him for a VA examination.  

Prior to the examination, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through September 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any VA treatment records since September 2012.

2. Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his current neurological disorder of the upper extremities, to include bilateral carpal tunnel syndrome.  The examiner should review the claims folder and note that review in the report.    The examiner should address the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome is a result of the axillary surgeries for his service-connected acne vulgaris?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral carpal tunnel syndrome was caused or aggravated by the use of Ciprofloxacin in the treatment of his service-connected acne vulgaris?  

The opinions provided by the examiner must consider and address: 

* the April 1975 examination report showing diagnoses of musculocutaneous nerve neuropathies of the distribution of the brachial plexus and axillary nerve as secondary to the axillary surgeries; 
* the February 1993 peripheral nerves examination report showing diagnoses of bilateral ulnar neuropathy of the upper extremity and axilla and minimal muscle weakness of both upper extremities;
* August 2008 peripheral nerves examination report showing no evidence of neuropathy or muscle weakness and the opinion that such symptoms would be highly unlikely following axillary surgery; and, 
* the August 2009 nerve conduction studies indicating bilateral carpal tunnel syndrome but not a defect in the axillary areas.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

